Citation Nr: 1125376	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-40 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to "benefits awarded but unpaid" to which the Veteran would have been entitled, claimed as accrued benefits.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army Air Forces from March 1943 to November 1945.  He died in May 2008.  The appellant is the Veteran's daughter.  

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board observes that the October 2008 administrative decision failed to specifically address the matter of the Veteran's withheld benefits due to the RO's determination that the Veteran was incompetent to handle his own funds prior to his demise; but rather determined that the appellant was due her out-of-pocket expenses regarding the Veteran's funeral and burial.  The Board notes the United States Court of Appeals for Veterans Claims' (the Court's) holding in Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction (AOJ), the Board must consider whether the Veteran has been prejudiced thereby).  However, in the present case, the Board concludes that the RO did adjudicate this matter.  See generally, Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (holding that where the Veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run); see also Andrews v. Nicholson, 421 F.3d at 1281.  

Moreover, the RO directly addressed this issue in the August 2009 Statement of the Case (SOC) and April 2010 Supplemental Statement of the Case (SSOC).  Further, the appellant has consistently expressed disagreement with the RO's denial of her claim and has asserted her intent to have her claim certified to the Board.  See the appellant's statements dated in November 2008 and October 2009 as well as the September 2009 DRO hearing transcript.  Also, as will be further discussed below, the Board is remanding the appellant's claim for further development and consideration to be conducted by the AOJ.  Accordingly, the issue is properly before the Board and the appellant has not been prejudiced.  

The appellant has not expressed disagreement with the portion of the October 2008 administrative decision which granted the appellant's claim for reimbursement of her out-of-pocket expenses for the Veteran's funeral.  Accordingly, that issue is not currently before the Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

The appellant was afforded a personal hearing before a Decision Review Officer (DRO) at the Detroit RO in February 2010.  A copy of the RO hearing transcript is of record and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

Reason for remand:  To clarify what portion of the Veteran's expenses in connection with his last sickness were paid by the appellant and to obtain any outstanding records concerning the appointment of a fiduciary.  

By way of history, in an October 2007 rating decision, the RO granted the Veteran's claims of entitlement to a nonservice-connected pension and entitlement to a special monthly pension based on the need for aid and attendance; both awards were assigned effective September 7, 2007.  Further, in the October 2007 rating decision, the RO proposed a finding that the Veteran was incompetent to handle the disbursement of VA funds.  In letters from the RO dated on October 31, 2010, the Veteran and appellant were informed that the Veteran's monetary awards were being withheld until it could be determined whether or not the Veteran was competent to handle his own funds, and that a fiduciary may be appointed until this determination was finalized.  In November 2007, the Veteran's representative filed a request to waive the time limitation on the decision concerning the Veteran's competence due to "a financial reasoning."  

In an April 2008 rating decision, the RO determined that the Veteran was incompetent to handle disbursement of VA funds based on an April 2007 medical statement from M.G., M.D.  On the same day that the Veteran and appellant were notified of the April 2008 rating decision, a Request for Appointment of a Fiduciary, Custodian or Guardian, was received by the Fiduciary Unit of the Detroit RO.  It is unclear whether this request was submitted by the appellant, the Veteran's representative or the Veterans Service Center Manager.  

The Veteran died in May 2008, before a fiduciary had been appointed.  In September 2008, the appellant submitted a completed VA Form 601 (Application for Accrued Amounts Due a Deceased Beneficiary) and a completed VA Form 21-530 (Application for Burial Benefits).  On the VA Form 601, the appellant asserted that she was the representative of the Veteran's estate as well as the durable power of attorney.  She also stated that the VA Field Examiner, who was to interview the appellant and Veteran before appointing a fiduciary for the Veteran's awarded benefits, contacted her to schedule an appointment only after the Veteran's death.  See the September 2008 VA Form 601.  The August 2009 SOC reflects that the benefits awarded but unpaid to the Veteran totaled $10,808.00.  The August 2009 SOC also reflects that the appellant, at that time, had not "submitted a certified copy of the letters of administration or letters testamentary bearing the signature and seal of the appointing courts showing that she is the executor [sic] of the [Veteran's] estate."  In October 2009, the appellant submitted an undated copy of the Veteran's last will and testament as well as a holographic statement from the Veteran dated September 2004 reflecting the his wishes that the appellant disperse his belongings upon his demise.  

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).  Moreover, an "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000 (c) (2010).  The appellant's claim was timely filed.  

The Board notes that the statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003); see also Bonny v. Principi, 16 Vet. App. 504, 507 (2002); Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004).  The Veteran died in May 2008, after the date of enactment.  Therefore, the appellant's claim is considered under the amended version of 38 U.S.C.A. § 5121(a).  

As per the revised version of 38 U.S.C.A. § 5121(a), upon the death of a Veteran, two different classes of benefits that may be payable:  (1) periodic monetary benefits to which the Veteran was entitled at death under existing ratings or decisions, which the Court referred to as "benefits awarded but unpaid", or (2) periodic monetary benefits based on evidence in the file at the date of the Veteran's death and due and unpaid for a period not to exceed two years, which the Court referred to as "accrued benefits."  See 38 U.S.C.A. § 5121(a).  Such benefits shall be paid to the first living person in a list as follows:  the Veteran's spouse, the Veteran's children (in equal shares), or the Veteran's dependent parents (in equal shares).  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2010).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the Veteran.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(4).  

The appellant is the Veteran's daughter, and she was born in June 1953.  The evidence does not reflect, and the appellant does not contend, that she became permanently incapable of self-support before the age of 18.  In light of above, the appellant cannot be considered a "child" as per 38 U.S.C.A. § 101(4)(A)(ii) (West 2002) and/or 38 C.F.R. §§ 3.57(a)(1), 3.1000(d)(2), and her claim cannot prevail under the provisions of 38 U.S.C.A. § 5121(a)(2) and/or 38 C.F.R. § 3.1000(a)(1).  

Nonetheless, the appellant may be reimbursed for any cost of the Veteran's last sickness which was paid from her own finances.  The appellant has submitted evidence that, during the Veteran's final years, she was his durable power of attorney and, as such, she handled his finances and paid his bills through a joint account under the Veteran's name as well as her own.  As noted above, the appellant paid a portion of the Veteran's burial and funeral costs from her own finances, for which she was reimbursed.  However, at the February 2010 DRO hearing, the appellant asserted that she also used her own finances to pay for her father's housing during his last sickness.  The appellant did not specifically state how much of her own finances were expended for her father's housing.  Upon remand, the RO/AMC should contact the appellant and ask that she provide any evidence concerning payment of the Veteran's medical bills, to include his housing in a nursing home or assisted living facility, from her own finances.  

Also, the Board observes that the appellant's representative asserted at the February 2010 DRO hearing that the appellant was, in fact, appointed as the Veteran's fiduciary.  However, the appellant's representative notes that this appointment was not commemorated in the Veteran's VA claims file, but is rather, "in Milwaukee."  The Veteran's VA claims file is devoid of any instance of contact to or from the VA Pension Management Center in Milwaukee, Wisconsin.  Upon remand, the RO/AMC must attempt to obtain any instance of contact between the VA Pension Management Center in Milwaukee, Wisconsin, and the appellant and/or the RO concerning this claim.  

Further, the Board notes that the August 2009 SOC and April 2010 SSOC fail to identify the guidelines for the appointment of a fiduciary under VA law, specifically, the M21-1R, Parts XI and 13 as well as Book F and Supplement 11 to Book F.  In passing, the Board observes that the RO could have, but failed to, appointed a temporary fiduciary in the Veteran's case as per M21-1R, Part XI, Chapter 1, Section 4(A)(i).  Also, the Board is unaware of any time restrictions pertaining to the appointment of a fiduciary as per the M21-1R.  Upon remand the RO/AMC must identify all regulations and guidelines applicable to the appointment of a fiduciary, to include time limitations to do so, in this case, specifically, but not limited to, those listed in the M21-1R.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the appellant and request that she identify any and all instances of communications between her and the RO, the VA Pension Management Center in Milwaukee, Wisconsin and/or any other party concerning her appointment as the Veteran's fiduciary for VA benefits.  Any identified records must be obtained from the Veteran, the RO and/or the VA Pension Management Center in Milwaukee, Wisconsin.  

Regardless of the response from the appellant, the RO/AMC must obtain from the VA Pension Management Center in Milwaukee, Wisconsin, any and all documents concerning the appellant's appointment as the Veteran's fiduciary.  

All attempts to identify and obtain these records must be commemorated in the Veteran's VA claims file.  If any identified documents are found to be unavailable, all attempts to obtain them and a formal finding of unavailability should be associated with the Veteran's VA claims file.  

2.  The RO/AMC must contact the appellant and request that she produce any and all documentation reflecting that she is the executrix of the Veteran's estate.  

3.  The RO/AMC must contact the appellant and request that she identify any expense associated with the Veteran's final sickness which was paid from her own finances.  Any expense identified must be accompanied by evidence showing that the appellant paid such from her own expenses rather than from the account which she held jointly with the Veteran.  The appellant may also submit evidence of any funds transferred from her own account to the account which she owned jointly with the Veteran.  

4.  After the completion of above, the RO/AMC should readjudicate the appellant's claim in light of all of the evidence of record.  If the appellant's claim cannot be granted in full, the RO/AMC should provide the appellant and her representative with a supplemental statement of the case (SSOC) the reasons for denial as well as any and all regulations relied upon in the decision, to include, but not limited to, the M21-1R as it pertains to the appointment of a fiduciary.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


